UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011. OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 0-24611 CFS Bancorp, Inc. (Exact name of registrant as specified in its charter) Indiana 35-2042093 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 707 Ridge Road, Munster, Indiana (Address of principal executive offices) (Zip code) (219) 836-2960 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES RNO £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES RNO £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ (Do not check if a smaller reporting company) Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES £NO R The Registrant had 10,875,565 shares of Common Stock issued and outstanding as of October 31, 2011. CFS BANCORP, INC. Form 10-Q TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Condensed Consolidated Statements of Condition 3 Condensed Consolidated Statements of Income 4 Condensed Consolidated Statements of Changes in Shareholders’ Equity 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 36 Item 3. Quantitative and Qualitative Disclosures about Market Risk 64 Item 4. Controls and Procedures 66 PART II - OTHER INFORMATION Item 1. Legal Proceedings 67 Item 1A. Risk Factors 67 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 67 Item 3. Defaults Upon Senior Securities 67 Item 4. (Removed and Reserved) 67 Item 5. Other Information 68 Item 6. Exhibits 68 Signature Page 69 Certifications of Principal Executive Officer and Principal Financial Officer Exhibit 31.1 Exhibit 31.2 Exhibit 32.0 2 table of contents CFS BANCORP, INC. Condensed Consolidated Statements of Condition September 30, December 31, (Unaudited) ASSETS (Dollars in thousands) Cash and amounts due from depository institutions $ $ Interest-bearing deposits Cash and cash equivalents Investment securities available-for-sale, at fair value Investment securities held-to-maturity, at cost Federal Home Loan Bank stock, at cost Loans receivable Allowance for loan losses (17,186 ) (17,179 ) Net loans Loans held for sale — Bank-owned life insurance Accrued interest receivable Other real estate owned Office properties and equipment Net deferred tax assets Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Deposits $ $ Borrowed funds Advance payments by borrowers for taxes and insurance Other liabilities Total liabilities Commitments and contingencies Shareholders’ equity: Preferred stock, $.01 par value; 15,000,000 shares authorized — — Common stock, $.01 par value; 85,000,000 shares authorized; 23,423,306shares issued; 10,877,015 and 10,850,040 shares outstanding Additional paid-in capital Retained earnings Treasury stock, at cost; 12,546,291 and 12,573,266 shares (154,766 ) (155,112 ) Accumulated other comprehensive loss, net of tax (3,101 ) (2,950 ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to the unaudited condensed consolidated financial statements. 3 table of contents CFS BANCORP, INC. Condensed Consolidated Statements of Income Three Months Ended September 30, Nine Months Ended September 30, (Unaudited) (Dollars in thousands, except share and per share data) Interest income: Loans receivable $ $
